DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 11, 13 and 14 are currently pending. 
Claim(s) 11 has been amended.
Claim(s) 1-10, 12 and 15-21 have been canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0321995, Roof in view of US 2004/0081749, O’Brien with evidentiary support provided by US 2007/0215039, Edwards et al.
Regarding claim 11, 13 and 14
Roof teaches a method for producing a membrane electrode assembly of a fuel cell (corresponding to a method for forming electrodes on a substrate, the substrate comprising a membrane positioned in between electrode layers thereby forming an assembly) [Figs. 1, 2 and 6, paragraphs 0005, 0030, 0033 and 0035-0037], 
wherein the membrane electrode assembly includes an anode (corresponding to anode gas diffusion layer 608), a cathode (corresponding to cathode gas diffusion layer 624), and a catalyst-coated polymer electrolyte membrane (corresponding to membrane 16 coated with catalyst layers 612 and 620) disposed between the anode (608) and the cathode (624) [Fig. 6, paragraphs 0005 and 0009], comprising the steps of:
coating a polymer electrolyte membrane (corresponding to print substrate 114 which comprises a polymer electrolyte membrane) [Fig. 1, paragraphs 0005, 0029 and 
conveying the catalyst-coated polymer electrolyte membrane (114) as a continuous material in a conveying direction (the catalyst coated print substrate 114 is conveyed/transported using rollers along a media path P) [Figs. 1 and 4, paragraph 0028];
printing, by a non-contact printing method (inkjet printing) [paragraphs 0025-0026], the catalyst material directly onto a surface of the catalyst-coated polymer electrolyte membrane (the printing module 104 comprises submodules 152 and 154, each ejecting inks including the catalyst material in a continuous line in the process direction i.e., the catalyst printing step is repeated through modules 152 and 154) [Figs. 1-2 and 4, paragraphs 0033 and 0035-0037], and 
following the printing, connecting the anode (608) and the cathode (624) to the catalyst-coated polymer electrolyte membrane (16) to produce the membrane electrode assembly (following the printing the components of the assembly are assembled) [paragraphs 0031, 0054 and 0056].
With regards to the printing step being at a defective point of the surface while the catalyst-coated polymer electrolyte membrane is conveyed in the conveying direction (P), Roof teaches multiple printing stations of the catalyst ink [paragraphs 0035-0037].  Accordingly any defected point on the surface will be printed upon while 
As further clarification, O’Brien is cited below.
O’brien teaches a method for producing a membrane electrode assembly for a fuel cell wherein the printing steps are repeated at defective points of the surface while a membrane is conveyed in a conveying direction such that any deposition non-uniformity associated with the printing process is smoothed out [Abstract and paragraph 0062].
Roof and O’Brien are analogous inventions in the field of method of forming membrane electrode assemblies.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Roof such that the printing step is performed at a defective point of the surface, as in O’Brien, in order to smooth out any non-uniformity associated with the printing process is smoothed out [O’Brien, Abstract and paragraph 0062].
Regarding claim 13
Modified Roof teaches the method as set forth above, wherein the non-contact printing method is an inkjet printing method [paragraphs 0002, 0020 and 0052].
Regarding claim 14
Modified Roof teaches the method as set forth above, wherein the non-contact printing method is digital printing (ink jet printing is a type of digital printing as evidenced by Edwards) [Roof, paragraphs 0002, 0020 and 0052; Edwards, paragraph 0007].


Response to Arguments
Applicant’s arguments, see Remarks Filed on 01/05/2021, with respect to the rejection of claim(s) 11, 13 and 14 under 35 U.S.C. §112 have been considered and are persuasive.  The rejection of claim(s) 11, 13 and 14 under 35 U.S.C. §112 has been withdrawn.
Applicant’s arguments, see Remarks Filed on 01/05/2021, with respect to the rejection of claim(s) 11, 13 and 14 under 35 U.S.C. §102a1 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,500,217, Starz et al. teaches a method for producing a membrane electrode assembly for a fuel cell [Figs. 4-5, Col. 1, lines 10-24 and 53-64], wherein a polymer electrolyte membrane is conveyed in a continuous process direction such that a catalyst material is printed on a surface thereof [Figs. 4-5 and Col. 5 to Col. 6].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721